


AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE




$200,000,000.00                                     Monterey, California
March 9, 2015


FOR VALUE RECEIVED, the undersigned PLANTRONICS, INC., a Delaware corporation
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 50 Ragsdale Drive, Suite 100, Monterey,
California, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Two Hundred Million Dollars ($200,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a) “Daily One Month LIBOR Rate” means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.


(b) “LIBOR” means (i) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR Periods, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, or, for any
day not a London Business Day, the immediately preceding London Business Day (or
if not so reported, then as determined by Bank from another recognized source or
interbank quotation).


(c) “LIBOR Period” means a period commencing on a New York Business Day and
continuing for 1, 3 or 6 months, as designated by Borrower, during which all or
a portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that (i) no LIBOR Period may
be selected for a principal amount less than Five Hundred Thousand Dollars
($500,000.00), (ii) if the day after the end of any LIBOR Period is not a New
York Business Day (so that a new LIBOR Period could not be selected by Borrower
to start on such day), then such LIBOR Period shall continue up to, but shall
not include, the next New York Business Day after the end of such LIBOR Period,
unless the result of such extension would be to cause any immediately following
LIBOR Period to begin in the next calendar month in which event the LIBOR Period
shall continue up to, but shall not include, the New York Business Day
immediately preceding the last day of such LIBOR Period, and (iii) no LIBOR
Period shall extend beyond the scheduled maturity date hereof.


(d) “London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.


(e) “New York Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in New York are authorized or required by law to
close.


(f) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.




--------------------------------------------------------------------------------






(g) “State Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


INTEREST:


(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 365-day year, actual days elapsed, with respect to
advances bearing interest determined in relation to the Prime Rate, and computed
on the basis of a 360-day year, actual days elapsed, with respect to all other
advances and amounts), as selected by Borrower in accordance with the terms
hereof, (i) at a fluctuating rate per annum determined by Bank to be one and
one-tenth percent (1.10%) above the Daily One Month LIBOR Rate in effect from
time to time, (ii) at a fluctuating rate per annum determined by Bank to be one
and one-half percent (1.50%) below the Prime Rate in effect from time to time,
or (iii) at a fixed rate per annum determined by Bank to be one and one-tenth
percent (1.10%) above LIBOR in effect on the first day of the applicable LIBOR
Period. When interest is determined in relation to the Prime Rate, each change
in the rate of interest hereunder shall become effective on the date each Prime
Rate change is announced within Bank. Bank is hereby authorized to note the
date, principal amount and interest rate applicable thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence (absent manifest error) of the accuracy of the information
noted.


(b) Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to the Daily One Month
LIBOR Rate, to the Prime Rate or to LIBOR for a new LIBOR Period designated by
Borrower, (ii) at any time any portion of this Note bears interest determined in
relation to the Daily One Month LIBOR Rate, Borrower may convert all or a
portion thereof so that it bears interest determined in relation to the Prime
Rate or in relation to LIBOR for a LIBOR Period designated by Borrower, (iii) at
any time any portion of this Note bears interest determined in relation to the
Prime Rate, Borrower may at any time convert all or a portion thereof so that it
bears interest determined in relation to the Daily One Month LIBOR Rate or in
relation to LIBOR for a LIBOR Period designated by Borrower, and (iv) at the
time an advance is made hereunder, Borrower may choose to have all or a portion
thereof bear interest determined in relation to the Daily One Month LIBOR Rate,
the Prime Rate or to LIBOR for a LIBOR Period designated by Borrower.


To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m California time on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Daily One Month LIBOR Rate
interest selection for such advance or the principal amount to which such LIBOR
Period applied. Any such notice may be given by telephone (or such other
electronic method as Bank may permit) so long as it is given in accordance with
the foregoing and, with respect to each LIBOR selection, if requested by Bank,
Borrower provides to Bank written confirmation thereof not later than three
State Business Days after such notice is given. Borrower shall reimburse Bank
immediately upon demand for any loss or expense (including any loss or expense
incurred by reason of the liquidation or redeployment of funds obtained to fund
or maintain a LIBOR borrowing) incurred by Bank as a result of the failure of
Borrower to accept or complete a LIBOR borrowing hereunder after making a
request therefor. Any reasonable determination of such amounts by Bank shall be
conclusive and binding upon Borrower. Notwithstanding the foregoing, Borrower
shall not maintain at the same time advances outstanding under this Note bearing
interest in relation to the Prime Rate and separate advances outstanding under
this Note bearing interest in relation to the Daily One Month LIBOR Rate.






--------------------------------------------------------------------------------




(c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(d) Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each April, July, October and January, commencing April 1, 2015.


(e) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on May 9, 2018.


(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) Borrower’s Senior Vice President & Chief Financial Officer or Borrower’s VP
& Corporate Controller, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.


(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Daily One Month LIBOR Rate or the Prime Rate, if any, and
second, to the outstanding principal balance of this Note which bears interest
determined in relation to LIBOR, with such payments applied to the oldest LIBOR
Period first.


PREPAYMENT:


(a) Daily One Month LIBOR Rate and Prime Rate. Borrower may prepay principal on
any portion of this Note which bears interest determined in relation to the
Daily One Month LIBOR Rate or the Prime Rate at any time, in any amount and
without penalty.




--------------------------------------------------------------------------------






(b) LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:


(i)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.



(ii)
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such LIBOR Period at LIBOR in effect on the date of prepayment for new
loans made for such term and in a principal amount equal to the amount prepaid.



(iii)
If the result obtained in (ii) for any month is greater than zero, discount that
difference by LIBOR used in (ii) above.



Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Daily
One Month LIBOR Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of May 9, 2011, as
amended from time to time (“Credit Agreement”). Any defined event of default
under the Credit Agreement, shall constitute an “Event of Default” under this
Note.


MISCELLANEOUS:


(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.






--------------------------------------------------------------------------------




(b) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.


(c) Prior Note. This Note amends, restates and supersedes in its entirety that
certain Revolving Line of Credit Note in the maximum principal amount of One
Hundred Million Dollars ($100,000,000.00), executed by Borrower in favor of Bank
and dated January 22, 2015, as such may have been amended or modified from time
to time prior to the date hereof (the “Prior Note”), but shall not constitute a
novation of any indebtedness or other obligations owing to Bank based on facts
or events occurring or existing prior to the execution and delivery of this Note
hereof. All amounts outstanding, if any, under the Prior Note are deemed to be
outstanding under this Note.






[Signatures On Next Page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.






PLANTRONICS, INC.
By:
/s/ Pamela Strayer
 
Pamela Strayer
Senior Vice President & Chief Financial Officer





